Case 3:19-cr-00431-PAD Document 69 Filed 07/23/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

United States of America
Plaintiff Case No, 22-431 (PAD)

 

Vv.

Fernando Scherrer-Caillet [4]

 

Defendant

 

APPLICATION AND ORDER FOR ADMISSION PRO HAC VICE
Comes now, Abbe David Lowell, applicant herein and respectfully states:

1. Applicant is an attorney and a member of the law firm of (or practices under the name of

 

 

 

 

 

 

Winston & Strawn LLP ‘Wituficseat
Address 1700 K St. NW
Washington, DC 20006
Email ADLowell@winston.com
Telephone No. 202-282-5875
Fax No. 202-282-5100

 

 

 

 

2. Applicant will sign all pleadings with the name Abbe D. Lowell.

3. Applicant has been retained personally or as a member of the above-named firm by
Fernando Scherrer-Caillet

 

to provide legal representation in connection with the above-

styled matter now pending before the United States District Court for the District of Puerto Rico.

4. Since 10/14/1980, applicant has been and presently is a member in good

standing of the bar of the highest court of the District of Columbia where applicant

regularly practices law. Applicant’s bar license number is 358651 :
Case 3:19-cr-00431-PAD Document 69 Filed 07/23/19 Page 2 of 5

5. Applicant has been admitted to practice before the following courts:

 

 

 

Court: Admission Date;
U.S. Supreme Court . 06/01/1981
US, First Circuit 02/02/2012
US. Second Circuit 12/19/1986

 

6. Applicant is a member in good standing of the bars of the courts listed in
paragraph 5.

¢. Applicant Is not currently suspended from the practice of law before any court or
jurisdiction.

8. Applicant is not currently the subject of any complaint for unethical conduct,
disciplinary proceeding or criminal charges before any court or jurisdiction.

9. During the past three years, applicant has filed for pro hac vice admission in the

United States District Court for the District of Puerto Rico, in the following matters:

Date of Application: Case Number and Style:

4/29/2019 19-MC-163-PG

 

 

 

 
Case 3:19-cr-00431-PAD Document 69 Filed 07/23/19 Page 3 of 5

10. Local counsel of record associated with applicant in this matter is:

 

 

Name Juan R. Acevedo-Cruz
USDC-PR Bar

No. 120701

Address Banco Cooperativo Plaza

 

623 Ave. Ponce de Leon, San Juan PR 00917

 

 

 

Email jr@jracevedo.com
Telephone No. 787-751-2341
Fax No. 787-751-2795

 

11. Applicant has read the local rules of this court and will comply with same.

12, Applicant has read Local Rules of the United States District Court for the
District of Puerto Rico which provide in part that attorneys appearing pro hac vice must
comply with the provisions set forth therein and pay an admission fee of $300 per
appearance in each new case hefore the Court. Accordingly, payment of the pro hac vice
admission fee is attached hereto in the form of a check or money order payable to: “Clerk,
U.S. District Court.”

WHEREFORE, applicant respectfully requests to be admitted to practice in the

United States District Court for the District of Puerto Rico for the above-styled case only.

Date: Ju, 23, ZOIG

  

Abbe

Pri te d

 
  
 

 

 
Case 3:19-cr-00431-PAD Document 69 Filed 07/23/19 Page 4of5

| HEREBY CERTIFY, pursuant to Local Rule 83A(f), that | consent to the
designation of local counsel of record for all purposes.
Date: J al, th 7 2”\7

Juan R. Acevedo-Cruz
Printed Name of Local Counsel

 

/s/ Juan R. Acevedo-Cru

Signature of Local Couns —

| HEREBY CERTIFY that | have served a true and correct copy of this document upon

 

each attorney of record and the original upon the Clerk of Court accompanied by a

$300.00 pro hac vice admission fee.
ny

Signature-of Applicat
Case 3:19-cr-00431-PAD Document 69 Filed 07/23/19 Page 5 of5

ORDER

 

The Court, having considered the above Application for Admission Pro Hac Vice,
orders that:
QO the application be granted. The Clerk of Court shall deposit the admission
fee to the account of Non-Appropriated Funds of this Court.
a} the application be denied. The Clerk of Court shall return the admission fee
to the applicant.
SO ORDERED.

in San Juan, Puerto Rico, this day of

 

U.S. DISTRICT JUDGE

 
